DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US Pub. 20150301384 and hereafter Koike) in view of Okamoto et al. (USP 5877829 and hereafter Okamoto) and Yilmaz et al. (US Pub. 20140192277 and hereafter Yilmaz). 
As per claim 1, Koike teaches (in figures 1 and 4A-6B) a liquid crystal display apparatus, comprising in an order from a viewer side: a liquid crystal panel (12, 13, and 14a): and a surface light source device (20 and 14b) wherein the liquid crystal panel includes: a liquid crystal cell (12): a viewer-side polarizing plate (13) arranged on the viewer side of the liquid crystal cell: and a back surface-side polarizing plate (14a) arranged on an opposite side to the viewer side of the liquid crystal cell wherein the surface light source device is configured to emit, from a light emitting surface (upper surface of 14b) opposed to the liquid crystal panel, light which has directivity in an approximately normal direction of the light emitting surface (see paragraph 85 and 93), and which contains a linearly polarized light component that vibrates in a specific direction (Y) at a high ratio (see paragraphs 64 and 93) and wherein a vibration direction 
Koike does not specifically teach a light control layer between the liquid crystal panel and the surface light source device wherein the light control layer includes in an order from the viewer side: a first transparent substrate: a first transparent electrode layer: a composite layer of a polymer matrix and a liquid crystal compound: a second transparent electrode layer: and a second transparent substrate. wherein the first transparent substrate and the second transparent substrate each independently have a thickness of 70 µm or less, wherein the first transparent substrate and the second transparent substrate each independently have a front retardation at a wavelength of 590 nm of 100 nm or less. 
However, Okamoto teaches (in figures 4A-5B) providing a light control layer (13) between the liquid crystal panel (10) and the surface light source device (11 and 12) wherein the light control layer includes in an order from the viewer side: a first transparent substrate (41a): a first transparent electrode layer (‘transparent electrode” on 41a see figure 5A and Col. 10 lines 28-29): a composite layer (42 and 43) of a polymer matrix (42) and a liquid crystal compound (43): a second transparent electrode layer (‘transparent electrode” on 41b see figure 5A and Col. 10 lines 28-29) and a second transparent substrate (41b) in order to provide switchable viewing angle allowing both private and public display (see Col. 8 line 65 – Col. 9 line 13). 
Yilmaz teaches (in figure 7) forming a transparent substrate (480) out of a material (“cyclic olefin polymer” see paragraph 50) and at a thickness (752) of 70 µm or less (see paragraph 51 and 56), such that the transparent substrate has a front retardation at of 100 nm or less (see paragraphs 49, 54, and 56) in order to minimize change in polarization direction (see paragraphs 55-56) and that the visible spectrum of light ranges from 400-700 (see paragraph 49).

The motivation to provide the light control layer would have been to provide switchable viewing angle allowing both private and public display as taught by Okamoto (see Col. 8 line 65 – Col. 9 line 13). The motivation to form the substrates in the manner suggested by Yilmaz would have been in order to minimize change in the visible light’s polarization direction as taught by Yilmaz (see paragraphs 55-56).
As per claim 2, Koike in view of Okamoto and Yilmaz teaches that the first transparent substrate (41a from Okamoto as modified by Yilmaz) and the second transparent substrate (41b from Okamoto as modified by Yilmaz) are each formed of a material containing a cycloolefin-based resin (see paragraph 50 in Yilmaz).
	As per claim 3, Koike teaches that a driving mode of the liquid crystal cell is an IPS mode or an FFS mode (see paragraphs 37-40).
As per claim 4, Koike teaches that the surface light source device includes a light source unit (10) and a light guide plate (21) configured to cause light from the light source unit to enter from a side surface (21a) opposed to the light source unit, and to emit the light from a viewer-side surface (21d), and wherein the linearly polarized light component vibrates in a plane approximately parallel to a light guide direction of the light of the light guide plate (see paragraphs 35 and 64).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. (US Pub. 20190353943) is cited for teaching (in figures 2, 7, 8A, and 10) a liquid crystal display apparatus, comprising in an order from a viewer side: a liquid crystal panel (201, 18, and 202): a light control layer (22): and a surface light source device (12 and 16 in figure 2 and 12 in figure 7) wherein the liquid crystal panel includes: a liquid crystal cell (18): a viewer-side polarizing plate (201) arranged on the viewer side of the liquid crystal cell: and a back surface-side polarizing plate (202) arranged on an opposite side to the viewer side of the liquid crystal cell wherein the light control layer includes in an order from the viewer side: a first transparent substrate (1106) including a first transparent electrode layer: a composite layer of a polymer matrix and a liquid crystal compound (PDLC see paragraph 62) and a second transparent substrate (1102) including a second transparent electrode layer wherein the surface light source device is configured to emit, from a light emitting surface opposed to the light control layer light which has directivity in an approximately normal direction of the light emitting surface (see paragraph 35 and 51), and which contains a linearly polarized light component that vibrates in a specific direction at a high ratio (see paragraphs 61-62). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/            Examiner, Art Unit 2871